The Supreme Court properly denied that branch of the appellants’ motion which was for summary judgment dismissing the complaint insofar as asserted against them because they failed to tender evidence sufficient to entitle them to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Questions of fact exist as to whether the appellants owned or controlled the subject property during the time when *619the infant plaintiffs sustained their injuries (see Ellers v Horwitz Family Ltd. Partnership, 36 AD3d 849 [2007]). Mastro, J.P., Covello, Eng and Belen, JJ., concur.